      USDC IN/ND case 2:19-cv-00250 document 1 filed 07/12/19 page 1 of 20


                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                                HAMMOND DIVISION

UNITED STATES OF AMERICA,           )
                                    )
            Plaintiff,              )
                                    )
            v.                      )                Case No.
                                    )
SUMMIT, INC. and                    )
PETER COULOPOULOS,                  )
                                    )
      Defendants.                   )
____________________________________)


                                         COMPLAINT

       The United States of America, by the authority of the Attorney General of the United

States and through the undersigned attorneys acting at the request of the Administrator of the

United States Environmental Protection Agency, files this Complaint and alleges as follows:

                                  NATURE OF THIS ACTION

       1.      This is a civil action brought pursuant to Section 3008(a) and (g) of the Resource

Conservation and Recovery Act (RCRA), 42 U.S.C. § 6928(a), (g), against Summit, Inc.

(“Summit”) and Summit’s general manager, Peter Coulopoulos (collectively “Defendants”). The

United States seeks injunctive relief and the assessment of civil penalties for environmental

violations at Summit’s automobile scrap recycling facility located in Gary, Indiana.

       2.      As set forth below, Defendants have violated the statutory and regulatory

requirements applicable to the management and disposal of hazardous waste and the handling of

used oil, found at 329 IAC §§ 3.1 and 13; 40 C.F.R. Parts 260 through 279; and

Sections 3002-3005 and 3014 of RCRA, 42 U.S.C. §§ 6922-6925, 6935.




                                               -1-
      USDC IN/ND case 2:19-cv-00250 document 1 filed 07/12/19 page 2 of 20


       3.      This action stems from Summit’s failure to comply with an agreed administrative

settlement that Summit and EPA signed in March 2016. Summit, through its general manager,

Mr. Coulopoulos, agreed to settle EPA’s claims through an administrative process whereby

Summit would pay a civil penalty; comply with applicable requirements of RCRA; properly

label, store, and handle its hazardous waste; and submit necessary documentation and permit

applications to EPA and the relevant state authority, as required under RCRA. Since entering

into the administrative settlement in March 2016, Summit, and its general manager

Mr. Coulopoulos, have done none of these things. The United States therefore brings this

judicial action to enforce the terms of Summit’s administrative settlement and to seek civil

penalties and injunctive relief to abate the environmental harm caused by Summit’s and

Mr. Coulopoulos’ failure to comply with applicable statutory and regulatory requirements.

                                         DEFENDANTS

       4.      Defendant Summit is a corporation doing business and incorporated in the State

of Indiana. Summit is a “person” within the meaning of 329 IAC § 3.1-4-1, 40 C.F.R. 260.10,

and Section 1004(15) of RCRA, 42 U.S.C. § 6903(15). Summit operates the Summit facility

located at 6901 West Chicago Ave., Gary, Indiana.

       5.      Defendant Peter Coulopoulos is a citizen of the State of Indiana, residing in

Valparaiso, Indiana. Mr. Coulopoulos is the general manager of Summit, and is responsible for

Summit’s compliance with environmental regulations and permit requirements.

Mr. Coulopoulos is a “person” within the meaning of 329 IAC § 3.1-4-1, 40 C.F.R. 260.10, and

Section 1004(15) of RCRA, 42 U.S.C. § 6903(15).




                                               -2-
       USDC IN/ND case 2:19-cv-00250 document 1 filed 07/12/19 page 3 of 20


                            NOTICE, JURISDICTION, AND VENUE

        6.      The United States has provided notice to the State of Indiana prior to the

commencement of this action in accordance with RCRA Section 3008(a)(2), 42 U.S.C.

§ 6928(a)(2).

        7.      This Court has jurisdiction over the parties and the subject matter of this action

pursuant to RCRA Section 3008(a), 42 U.S.C. § 6928(a), and 28 U.S.C. §§ 1331 (federal

question jurisdiction), 1345 (jurisdiction when the United States is a plaintiff), and 1355

(jurisdiction over penalties arising under federal claims).

        8.      Venue is proper in this judicial district pursuant to 28 U.S.C. §§ 1391(b) and

1395(a), and RCRA Section 3008(a)(1), 42 U.S.C. § 6928(a)(1), because Defendants are located

and are doing business in this District and the violations occurred in this District.

        9.      Authority to bring this civil action is vested in the Attorney General of the United

States pursuant to Section 3008(a) of RCRA, 42 U.S.C. § 6928(a), and 28 U.S.C. §§ 516 and

519.

                     STATUTORY AND REGULATORY BACKGROUND

                           RCRA Statutory and Regulatory Framework

        10.     Federal regulation of hazardous waste is primarily based on RCRA, enacted on

October 21, 1976 to amend the Solid Waste Disposal Act, and on the Hazardous and Solid Waste

Amendments (“HSWA”) enacted by Congress in 1984 to further amend the Solid Waste

Disposal Act. RCRA establishes a “cradle to grave” program to be administered by the

Administrator of EPA and authorized states for regulating the generation, transportation,

treatment, storage, and disposal of hazardous waste and the proper handling of used oil. See

42 U.S.C. § 6901 et seq.




                                                -3-
      USDC IN/ND case 2:19-cv-00250 document 1 filed 07/12/19 page 4 of 20


       11.     RCRA’s Subchapter III (RCRA §§ 3001-3023, 42 U.S.C. §§ 6921-6939g, known

as “Subtitle C”) required EPA to promulgate regulations establishing performance standards

applicable to facilities that generate, transport, treat, store, or dispose of hazardous wastes and

manage used oil. Together, RCRA Subtitle C and its implementing regulations, set forth at

40 C.F.R. Parts 260-279, comprise EPA’s RCRA hazardous waste program.

       12.     RCRA Section 3006, 42 U.S.C. § 6926, allows the Administrator to authorize a

state to administer its own hazardous waste program in lieu of the federal program when the

Administrator deems the state program to be equivalent to and consistent with the federal

program.

       13.     Pursuant to Section 3006(b) of RCRA, 42 U.S.C. § 6926(b), the Administrator

granted the State of Indiana, through the Indiana Department of Environmental Management

(IDEM), final authorization to administer a state hazardous waste program in lieu of the federal

government’s base RCRA program effective January 31, 1986, 51 Fed. Reg. 3778 (January 31,

1986). The federally-authorized Indiana regulations that govern generators of hazardous waste

are codified at 329 IAC § 3.1-7-1 et seq. The federally-authorized Indiana regulations that

govern facilities that treat, store, or dispose of hazardous waste, and that govern the owners and

operators of such facilities, are codified at 329 IAC §§ 3.1-9-1 et seq. (Standards for Owners and

Operators of Hazardous Waste Treatment, Storage, and Disposal Facilities), and 329 IAC

§§ 3.1-10-1 et seq. (Interim Status Standards for Owners and Operators of Hazardous Waste

Treatment, Storage, and Disposal Facilities). The federally-authorized Indiana regulations that

govern companies that generate and manage used oil are codified at 329 IAC § 13 et seq. (Used

Oil Management).




                                                 -4-
      USDC IN/ND case 2:19-cv-00250 document 1 filed 07/12/19 page 5 of 20


       14.     Facilities that treat, store, or dispose of hazardous waste must obtain either a

permit or interim status pursuant to 329 IAC § 3.1-13-1 et seq. and 40 C.F.R. § 270.1, and

Section 3005 of RCRA, 42 U.S.C. § 6925.

                                       Enforcement of RCRA

       15.     Section 3008(a) of RCRA, 42 U.S.C. § 6928(a), provides the United States on

behalf of EPA with the authority to enforce State regulations in those States authorized to

administer a hazardous waste program. Any violations of regulations promulgated pursuant to

Subtitle C, Sections 3001-3024 of RCRA, 42 U.S.C. §§ 6921-6039g, or any State program

approved by EPA pursuant to Section 3006 of RCRA, 42 U.S.C. § 6926, constitutes a violation

of RCRA, subject to the assessment of civil or criminal penalties and compliance orders as

provided in Section 3008 of RCRA, 42 U.S.C. § 6928.

       16.     Under Section 3008(a) of RCRA, 42 U.S.C. § 6928(a), EPA may issue an order

assessing a civil penalty for any past or current violation, and/or requiring compliance

immediately or within a specified period of time.

       17.     Under Section 3008(c) of RCRA, 42 U.S.C. § 6928(c), any person who fails to

take corrective action within the time specified in a compliance order may be assessed a civil

penalty for each day of continued noncompliance with the order.

       18.     Pursuant to Sections 3008(a) and (g) and 3006(g) of RCRA, 42 U.S.C. §§ 6928(a)

and (g) and 6926(g), the United States may enforce the federally-approved Indiana hazardous

waste program, as well as the federal regulations that remain effective in Indiana, by filing a civil

action in United States District Court seeking injunctive relief and/or civil penalties not to exceed

$25,000 per day per violation. Each day of such violation constitutes a separate violation

pursuant to Section 3008(g) of RCRA, 42 U.S.C. § 6928(g).




                                                -5-
       USDC IN/ND case 2:19-cv-00250 document 1 filed 07/12/19 page 6 of 20


        19.    The maximum civil penalty amount in Section 3008(g) of RCRA, 42 U.S.C.

§ 9628(g), has been adjusted as required by the Federal Civil Penalties Inflations Adjustment Act

of 1990 (28 U.S.C. § 2461, note; Pub. L. 101-410), as amended by the Debt Collection

Improvement Act of 1996, and most recently, by the Federal Civil Penalties Inflation Adjustment

Improvements Act of 2015 (28 U.S.C. § 2461 note; Pub. L. 114-74, Section 701). EPA

promulgated the adjustments at 40 C.F.R. Part 19. Pursuant to Part 19, the United States may

seek civil penalties of up to $70,117 per day for each violation of Subchapter III of RCRA

occurring on or after November 3, 2015 through January 14, 2017; up to $71,264 per day for

each violation of Subchapter III of RCRA occurring on or after January 15, 2017 through

January 14, 2018; up to $72,718 per day for each violation of Subchapter III of RCRA occurring

on or after January 15, 2018 through January 14, 2019; and up to $74,552 per day for each

violation of Subchapter III of RCRA occurring on or after February 6, 2019.

                           Applicable Federal and Indiana Regulations

        20.    The Indiana regulations at 329 IAC § 3.1-4-1, and the federal regulations at

40 C.F.R. § 260.10, define an “operator” as the person responsible for the overall operation of a

facility.

        21.    The Indiana regulations at 329 IAC § 3.1-4-1, and the federal regulations at

40 C.F.R. § 260.10, define “facility” as, inter alia, all contiguous land and structures, other

appurtenances, and improvements on the land used for treating, storing, or disposing of

hazardous waste.

        22.    The Indiana regulations at 329 IAC §§ 3.1-4-1 and 3.1-6-1 et seq., and the federal

regulations at 40 C.F.R. § 261.2, define the term “solid waste” as any discarded material that is

not excluded by 40 C.F.R. § 261.4(a) or that is not excluded by variance granted under 40 C.F.R.




                                                -6-
      USDC IN/ND case 2:19-cv-00250 document 1 filed 07/12/19 page 7 of 20


§§ 260.30 and 260.31 or that is not excluded by a non-waste determination under §§ 260.30 and

260.34.

        23.     The Indiana regulations at 329 IAC § 3.1-6-1, and the federal regulations at

40 C.F.R. § 261.3, define a solid waste as “hazardous waste” if, inter alia, (1) it is not excluded

from regulation as a hazardous waste under 40 C.F.R. § 261.4(b); (2) it exhibits any of the

characteristics of hazardous waste identified in 40 C.F.R. Part 261, Subpart C, §§ 261.20 to

261.24 (i.e., the characteristics of ignitability, corrosivity, reactivity, or toxicity); (3) it is listed

under 40 C.F.R. Part 261, Subpart D, and has not been excluded from the lists in subpart D by

virtue of 40 C.F.R. §§ 260.20 and 260.22; or (4) it is a mixture of a solid waste and one or more

hazardous wastes listed under 40 C.F.R. Part 261, Subpart D.

        24.     The Indiana regulation found at 329 IAC § 3.1-4-1, and the federal regulations at

40 C.F.R. § 260.10, define “storage” as the holding of hazardous waste for a temporary period at

the end of which the hazardous waste is treated, disposed of, or stored elsewhere.

        25.     The Indiana regulations found at 329 IAC § 3.1-13-1 and 3.1-13-3(e) and (f), and

the federal regulations at 40 C.F.R. §§ 270.1(c) and 270.10(e) and (f), prohibit storage or

disposal of hazardous waste by any person who has not applied for or received a permit for the

hazardous waste management activity.

        26.     The Indiana regulations found at 329 IAC § 3.1-10-1, and the federal regulations

found at 40 C.F.R. § 265.1, require that a person who stores or disposes of hazardous waste must

comply with the interim status regulations found at 40 C.F.R. Part 265 until it has been issued a

permit for its hazardous waste management activity.




                                                    -7-
      USDC IN/ND case 2:19-cv-00250 document 1 filed 07/12/19 page 8 of 20


       27.     The Indiana regulations found at 329 IAC § 13-2-19, and the federal regulations

at 40 C.F.R. §279.1, define “used oil” as any oil that has been refined from crude or synthetic oil

that has been used and as a result of such use is contaminated by physical or chemical impurities.

       28.     The Indiana regulations found at 329 IAC § 13-2-9, and the federal regulations at

40 C.F.R. §279.1, define “used oil generator” as any person by site, whose act or process

produces used oil or whose act first causes used oil to become subject to regulation.

       29.     The Indiana regulations found at 329 IAC § 13-4-3(e), and the federal regulations

at 40 C.F.R. §279.22(d), require a used oil generator upon detection of a release of used oil to

inter alia clean up and manage properly the releases of used oil and other materials.

                                      GENERAL ALLEGATIONS


       30.     Summit, Inc. is an automobile scrap recycling facility located at 6901 West

Chicago Avenue, Gary, Indiana (hereinafter referred to as “the Summit Site” or “Site”). At all

times relevant to this complaint, Mr. Coulopoulos was the general manager of Summit and a

person responsible for Summit’s compliance with environmental laws and regulations. In

addition to signing, as general manager, administrative environmental settlements with EPA and

IDEM, Mr. Coulopoulos signed, as Summit’s general manager, responses to EPA’s information

requests, Clean Air Act permit renewal applications, IDEM quarterly dust reports and other

reports, federally-enforceable state operating permit annual compliance certifications, hazardous

waste notifications, and letters and forms submitted to IDEM concerning environmental matters.

Also, Mr. Coulopoulos served as company representative throughout EPA’s administrative

enforcement action against Summit.

       31.     The property where Summit conducts scrap recycling is bounded on the north by

Chicago Avenue, on the northeast by Industrial Avenue (also referred to as U.S. Route 12 or



                                               -8-
      USDC IN/ND case 2:19-cv-00250 document 1 filed 07/12/19 page 9 of 20


Airport Road), and on the southeast by the E & J Railroad and the Gary Airport. It is

approximately 40 acres.

       32.     At all times relevant to this Complaint, Summit repurchased automobiles and

drained and/or collected gasoline, batteries, mercury, catalytic converters and tires with

aluminum wheels from the automobiles. After removing these items from the repurchased

automobiles, Summit shredded the vehicles on site or crushed them for delivery to a shredding

company.

       33.     At all times relevant to this Complaint, Summit’s operations generated liquids

such as engine crankcase oils, anti-freeze, transmission and power steering fluids and windshield

wiper fluid from its automobile crushing operations. These fluids were not removed from

automobiles prior to crushing.

       34.      At all times relevant to this Complaint, Summit has stored and/or disposed of

hazardous waste without applying for or receiving a permit for hazardous waste management

activity, in violation of 329 IAC § 3.13-1 and 40 C.F.R. §§ 270.1(c) and 270.10(e) and (f) and

without complying with the interim status regulations in violation of 329 IAC § 3.1-10-1 and the

federal regulations found at 40 C.F.R. § 265.

                          EPA Inspections and Investigation of Summit

       35.     On or about April 2, 2008, EPA conducted an inspection at the Summit Site. EPA

conducted a subsequent sampling inspection at the Summit Site on March 18, 2009. During the

March 18, 2009 sampling inspection EPA collected several samples from the drums used to store

liquids on site and observed and documented site conditions.




                                                -9-
     USDC IN/ND case 2:19-cv-00250 document 1 filed 07/12/19 page 10 of 20


       36.     Subsequent analysis confirmed the drums EPA sampled contained solid waste as

defined by 320 IAC § 3.1-6-1 and 40 C.F.R. § 261.2 and hazardous waste as defined by 329 IAC

§ 3.1-6-1, and the federal regulations at 40 C.F.R. § 261.3.

                          EPA’s Administrative Prosecution of Summit

       37.     Based on the investigations performed by EPA and referenced in Paragraphs 35

and 36 of this Complaint, on March 17, 2014, EPA initiated an administrative enforcement

action under Section 3008(a) of RCRA, 42 U.S.C. § 6928(a), against Summit for failure to

comply with Sections 3002-3005 and 3014 of RCRA, 42 U.S.C. §§ 6922-6925, 6935, and the

corresponding RCRA implementing regulations. EPA’s administrative complaint is attached to

this Complaint as Exhibit 1. The administrative complaint sets forth a detailed account of EPA’s

investigation of the Summit Site and operations at paragraphs 31 through 66.

       38.     EPA’s administrative complaint alleged seven counts. Counts 1-4 alleged

violations of the hazardous waste management regulations, 40 C.F.R. §§ 260-265. EPA alleged

that Summit failed to make a proper waste characterization (count 1); failed to have and use an

EPA Identification Number (count 2); failed to use the Uniform National Hazardous Waste

Manifest (count 3); and failed to have a hazardous waste permit since it did not qualify for the

permit exemption found in 40 C.F.R. § 262.34 (count 4).

       39.     Counts 5 and 6 of EPA’s administrative complaint alleged violations of the used

oil management standards applicable to generators of used oil pursuant to 40 C.F.R. § 279. EPA

alleged that Summit failed to label several 55-gallon drums and containers as used oil (count 5)

and failed to adequately clean up and respond to releases of used oil and other materials (count

6). Count 7 of EPA’s administrative complaint alleged violations of the universal waste

management standards applicable to small quantity generators of spent lead acid batteries




                                               - 10 -
     USDC IN/ND case 2:19-cv-00250 document 1 filed 07/12/19 page 11 of 20


pursuant to 40 C.F.R. § 273. The administrative complaint also sought a civil penalty in the

amount of $263,375.

       40.     Summit filed its answer to the administrative complaint on April 17, 2014 and

requested an administrative hearing.

       41.     On October 21, 2014, EPA filed a motion for accelerated decision as to liability

for Counts 1-7 of the administrative complaint. Summit did not file a response to the motion.

On July 24, 2015, the Administrative Law Judge (ALJ) issued a decision granting accelerated

decision on counts 1 and 5-7 and partial accelerated decision on count 4 but denying accelerated

decision as to the remainder of the administrative complaint. The ALJ held that Summit was a

hazardous waste storage facility operating without a permit and therefore in violation of the

permit requirements of Section 3005(a) and (e) of RCRA, 42 U.S.C. § 6925(a), (e) and 40 C.F.R.

§ 270.1.

       42.     On March 8, 2016, the ALJ convened an administrative hearing on EPA’s

complaint. Counsel for Summit was present along with Peter Coulopoulos, Summit’s general

manager, but counsel did not introduce any exhibits or call any witnesses and did not present any

defense. After discussing preliminary procedural matters on the record, counsel for Summit

informed the ALJ that Summit would agree to pay the full $263,375 civil penalty in EPA’s

administrative complaint and would negotiate an agreed compliance order.

       43.     Counsel for Summit stated on the record that Summit recognized it was

improperly handling used oil, needed an EPA ID number and a permit, and needed to take other

steps to comply with RCRA. Counsel for Summit admitted to the facts and violations alleged in

EPA’s administrative complaint.




                                              - 11 -
     USDC IN/ND case 2:19-cv-00250 document 1 filed 07/12/19 page 12 of 20


       44.    The ALJ granted the parties a brief recess to negotiate a compliance order. The

parties completed and signed a Consent Agreement and Final Order (CAFO) by the end of the

day on March 8, 2016. Peter Coulopoulos, as general manager of Summit, signed the CAFO on

behalf of Summit on March 8, 2016. The EPA Regional Administrator signed the CAFO on

March 9, 2016, and it was filed with the Regional Hearing Clerk on March 10, 2016. The CAFO

was sent to Peter Coulopoulos on behalf of Summit by certified mail on March 10, 2016. The

CAFO is attached to this Complaint as Exhibit 2.

       45.    In the signed CAFO, Summit withdrew its Answer to EPA’s administrative

complaint and admitted to the allegations contained in the complaint. Summit agreed to pay the

civil penalty of $263,375 within 30 days of the effective date of the CAFO. Summit also agreed

to a RCRA compliance plan contained in paragraphs 14-18 of the CAFO, and summarized as

follows:

                             a. No later than March 10, 2016, Summit would comply with the

                                 hazardous waste, used oil, and universal waste container

                                 labeling requirements;

                             b. No later than March 25, 2016, Summit would complete a

                                 Notification of Regulated Waste Activity, EPA SF 8600-12,

                                 including identification of itself as a hazardous waste storage

                                 facility and large quantity generator;

                             c. No later than March 25, 2016, Summit would submit to EPA a

                                 closure plan for review and approval for certain areas of the

                                 Site designated as areas A and B;




                                             - 12 -
     USDC IN/ND case 2:19-cv-00250 document 1 filed 07/12/19 page 13 of 20


                              d. No later than April 11, 2016, Summit would submit for review

                                  and approval a contingency plan and employee training plan

                                  covering hazardous waste, used oil and universal waste and a

                                  list of portable crushers it owned and leased;

                              e. No later than April 11, 2016, Summit would pay a civil penalty

                                  of $263,375; and

                              f. No later than June 10, 2016, Summit would begin to submit

                                  quarterly crusher reports, with additional reports due

                                  September 12, 2016, December 12, 2016, and March 10, 2017.

                 Defendants’ Conduct Post-Consent Agreement and Final Order

       46.     On March 25, 2016, EPA received from Summit a copy of a March 23, 2016

notification that Summit submitted to IDEM. The notification included a RCRA Subtitle C Site

Identification Form and an undated Environmental Compliance Training Plan for Summit, listing

Peter Coulopoulos as the facility contact person and general manager. The notification did not

satisfy the requirements contained in Paragraph 17 of the CAFO, as it did not identify Summit as

a hazardous waste storage facility. The Environmental Compliance Training Plan did not satisfy

the requirements for an employee training plan contained in Paragraph 14 of the CAFO, as it did

not comply with 329 IAC 3.1-10-1, and the federal regulations found at 40 C.F.R. § 265.16(a)

and (d).

       47.     Summit failed to submit any other deliverables to EPA as required by the CAFO.

To date, Summit has failed to comply with any requirements of the signed CAFO. Summit has

not paid the civil penalty of $263,375.




                                              - 13 -
     USDC IN/ND case 2:19-cv-00250 document 1 filed 07/12/19 page 14 of 20


       48.     On April 27, 2016, EPA issued a Notice of Violation (NOV) to Peter Coulopoulos

as general manager of Summit, stating that Summit was in violation of the CAFO. Counsel for

Summit received the NOV on April 27, 2016. Mr. Coulopoulos received a copy of the NOV on

April 29, 2016.

       49.     On or about April 22 and May 19, 2016, EPA’s Cincinnati Finance Center sent

Summit and Summit’s counsel Notices of Delinquency regarding the civil penalty payment.

These notices were received by Summit and Summit’s counsel on April 26 and May 24, 2016,

respectively. On June 22, 2016, EPA’s Cincinnati Finance Center sent a Final Notice of

Delinquency to Summit and Summit’s counsel. Summit’s counsel received the Final Notice on

June 25, 2016. The Final Notice sent to Summit was returned as undeliverable on July 18, 2016.

Summit remains in business at the address listed in Paragraph 4 of this Complaint and has an

active business website and telephone number.

                                 FIRST CLAIM FOR RELIEF

                  Failure to Comply with Consent Agreement and Final Order

       50.     Paragraphs 1 through 49 are re-alleged and incorporated herein.

       51.     By failing to comply with the requirements of EPA’s lawfully issued compliance

order, as embodied in the March 10, 2016 CAFO, Summit has violated and continues to violate

RCRA Section 3008(a), 42 U.S.C. § 6928(a), subjecting it to injunctive relief measures and civil

penalties not to exceed $70,117 per day for each such violation occurring on or after November

3, 2015 through January 14, 2017; up to $71,264 per day for each such violation occurring on or

after January 15, 2017 through January 14, 2018; and up to $72,718 per day for each such

violation occurring on or after January 15, 2018. Each day of such violation constitutes a

separate violation pursuant to Section 3008(g) of RCRA, 42 U.S.C. § 6928(g).




                                              - 14 -
     USDC IN/ND case 2:19-cv-00250 document 1 filed 07/12/19 page 15 of 20


       52.     As general manager responsible for environmental compliance at Summit, and as

signatory to the CAFO on behalf of Summit, Mr. Coulopoulos was directly and personally

involved in Summit’s failure to comply with the requirements of EPA’s lawfully issued

compliance order, as embodied in the March 10, 2016 CAFO. As such, Mr. Coulopoulos is

individually liable as a person who has violated and continues to violate RCRA Section 3008(a),

42 U.S.C. § 6928(a), subjecting him to injunctive relief measures and civil penalties not to

exceed $70,117 per day for each such violation occurring on or after November 3, 2015 through

January 14, 2017; up to $71,264 per day for each such violation occurring on or after January 15,

2017 through January 14, 2018; up to $72,718 per day for each such violation occurring on or

after January 15, 2018; and up to $74,552 per day for each violation occurring on or after

February 6, 2019 . Each day of such violation constitutes a separate violation pursuant to

Section 3008(g) of RCRA, 42 U.S.C. § 6928(g).

                                 SECOND CLAIM FOR RELIEF

                          Operating without a Hazardous Waste Permit

       53.     Paragraphs 1 through 49 are re-alleged and incorporated herein.

       54.     Pursuant to the signed CAFO, Summit has agreed that it was a hazardous waste

storage facility operating without a permit at the time of EPA’s 2009 inspection. A facility

continues as a hazardous waste facility until such time that it certifies clean closure. See

329 IAC § 3.1-1-10-1 and the federal regulations at 40 C.F.R. §§ 265.1 and 265.115.

       55.     Summit has failed to certify clean closure of Summit’s hazardous waste storage

area pursuant to RCRA, and therefore continues to operate a hazardous waste storage area

without a RCRA permit and without submitting a RCRA permit application, in violation of




                                               - 15 -
     USDC IN/ND case 2:19-cv-00250 document 1 filed 07/12/19 page 16 of 20


Section 3005 (a) and (e) of RCRA, 42 U.S.C. § 6925(a) and (e), 329 IAC § 3.13-1, and the

federal regulations found at 40 C.F.R. §§ 270.1(c) and 270.10(e) and (f).

       56.     As general manager responsible for environmental compliance at Summit,

Mr. Coulopoulos was directly and personally involved in Summit’s failure to certify clean

closure of Summit’s hazardous waste storage area pursuant to RCRA, and directly and

personally involved in Summit’s continued operation of a hazardous waste storage area without a

RCRA permit and without submitting a RCRA permit application, in violation of

Section 3005(a) and (e) of RCRA, 42 U.S.C. § 6925(a) and (e), 329 IAC § 3.13-1, and the

federal regulations found at 40 C.F.R. §§ 270.1(c) and 270.10(e) and (f). As such,

Mr. Coulopoulos is individually liable as a person who has violated and continues to violate the

clean closure certification requirements of RCRA.

       57.     Summit’s continued operation without a hazardous waste permit and Summit’s

and Mr. Coulopoulos’ failure to certify clean closure as required by the CAFO and RCRA

requirements subject Summit and Mr. Coulopoulos to injunctive relief measures and to civil

penalties not to exceed $70,117 per day for each such violation occurring on or after

November 3, 2015 through January 14, 2017; up to $71,264 per day for each such violation

occurring on or after January 15, 2017 through January 14, 2018; up to $72,718 per day for each

such violation occurring on or after January 15, 2018; and up to $74,552 per day for each

violation occurring on or after February 6, 2019. Each day of such violation constitutes a

separate violation pursuant to Section 3008(g) of RCRA, 42 U.S.C. § 6928(g).

                                 THIRD CLAIM FOR RELIEF

                       Failure to Comply with Interim Status Regulations

       58.     Paragraphs 1 through 49 are re-alleged and incorporated herein.




                                              - 16 -
     USDC IN/ND case 2:19-cv-00250 document 1 filed 07/12/19 page 17 of 20


       59.     Pursuant to the signed CAFO, Summit has agreed that it was not in compliance

with interim status standards applicable to unpermitted facilities until such time that a permit is

issued. The signed CAFO contains a compliance plan designed to return Summit to compliance

with the interim status contingency plan, employee training plan, closure plan, and notification

requirements. Summit has failed to comply with those provisions of the CAFO.

       60.     By failing to comply with the contingency, training, and closure plan

requirements of the CAFO and interim status requirements of RCRA, Summit has violated and

continues to violate the interim status requirements of RCRA Section 3005(e), 42 U.S.C.

§ 6925(e), and 329 IAC § 3.1-10-1 and the federal regulations promulgated at 40 C.F.R. § 265,

Subparts B, D, and G.

       61.     As general manager responsible for environmental compliance at Summit,

Mr. Coulopoulos was directly and personally involved in Summit’s failure to comply with the

contingency, training, and closure plan requirements of the CAFO and interim status

requirements of RCRA. As such, Mr. Coulopoulos is individually liable as a person who has

violated and continues to violate the interim status requirements of RCRA Section 3005(e),

42 U.S.C. § 6925(e), and 329 IAC § 3.1-10-1 and the federal regulations promulgated at

40 C.F.R. § 265, Subparts B, D, and G.

       62.     Summit’s and Mr. Coulopoulos’ continued failure to comply with the interim

status regulations and requirements of the CAFO subjects Summit and Mr. Coulopoulos to

injunctive relief measures and to civil penalties not to exceed $70,117 per day for each such

violation occurring on or after November 3, 2015 through January 14, 2017; up to $71,264 per

day for each such violation occurring on or after January 15, 2017 through January 14, 2018; up

to $72,718 per day for each such violation occurring on or after January 15, 2018; and up to




                                               - 17 -
     USDC IN/ND case 2:19-cv-00250 document 1 filed 07/12/19 page 18 of 20


$74,552 per day for each violation occurring on or after February 6, 2019. Each day of such

violation constitutes a separate violation pursuant to Section 3008(g) of RCRA, 42 U.S.C.

§ 6928(g).

                                 FOURTH CLAIM FOR RELIEF

                                 Failure to Clean Up Released Oil

       63.     Paragraphs 1 through 49 are re-alleged and incorporated herein.

       64.     During the course of EPA’s investigation of the Summit Site, EPA observed

extensive staining of soils with used oils. Summit admitted to these facts and the underlying

violations in the signed CAFO. The CAFO identifies two areas of the Site (Areas A and B)

where released oils are to be removed. By signing the CAFO, Summit agreed to undertake the

necessary removal and cleanup.

       65.     Since entry of the signed CAFO, Summit has not submitted to EPA any

information demonstrating that the released used oils in these areas have been properly cleaned

up or removed. The closure plan required for Areas A and B under the CAFO would have

addressed these releases. On information and belief, Summit has failed to implement the closure

plan required by the CAFO and RCRA requirements and has failed to remove or clean up

released used oils that remain on site in violation of 329 IAC § 13-4-3(e), and the federal

regulations found at 40 C.F.R. § 279.22(d).

       66.     As general manager responsible for environmental compliance at Summit,

Mr. Coulopoulos was directly and personally involved in Summit’s failure to implement the

closure plan required by the CAFO and RCRA requirements and failure to remove or clean up

released used oils that remain on site in violation of 329 IAC § 13-4-3(e), and the federal

regulations found at 40 C.F.R. § 279.22(d). As such, Mr. Coulopoulos is individually liable as a




                                               - 18 -
     USDC IN/ND case 2:19-cv-00250 document 1 filed 07/12/19 page 19 of 20


person who has violated and continues to violate the CAFO and RCRA requirements to

implement the closure plan and to remove or clean up released used oils that remain on site.

         67.    Summit’s and Mr. Couloupolis’ continued failure to address released used oils in

Areas A and B of the Summit Site subjects Summit and Mr. Coulopoulos to injunctive relief

measures and to civil penalties not to exceed $70,117 per day for each such violation occurring

on or after November 3, 2015 through January 14, 2017; up to $71,264 per day for each such

violation occurring on or after January 15, 2017 through January 14, 2018; up to $72,718 per day

for each such violation occurring on or after January 15, 2018; and up to $74,552 per day for

each violation occurring on or after February 6, 2019. Each day of such violation constitutes a

separate violation pursuant to Section 3008(g) of RCRA, 42 U.S.C. § 6928(g).

                                     PRAYER FOR RELIEF

         WHEREFORE, Plaintiff the United States of America respectfully requests that this

Court:

         1.     Order the Defendants to immediately comply with the statutory and regulatory

requirements cited in this Complaint;

         2.     Order the Defendants to immediately comply with the terms of the Consent

Agreement and Final Order as agreed to by the Defendants and issued by the EPA on

March 10, 2016;

         3.     Assess civil penalties against the Defendants for up to the amounts provided

pursuant to Section 3008(g) of RCRA, 42 U.S.C. § 6928(g), and 40 C.F.R. Part 19; and




                                              - 19 -
   USDC IN/ND case 2:19-cv-00250 document 1 filed 07/12/19 page 20 of 20



       4.       Grant the United States such other relief as this Court deems just and proper

                                              Respectfu I ly submitted,



                                                             {),'*f [/,L
                                                                    CLARK
                                                        Attorney General
                                                            and Natural Resources Division



                                             THOMAS L. KIRSCH II
                                             United States Attorney

                                                                     A,r/L
                                                        T.   AULT
                                             Assistant United States Attomey
                                             Northern District of Indiana
                                             5400 Federal Plaza
                                             Hammond,IN 46320
                                             Phone: 219-937-5500
                                             Fax 219-852-2770
                                             Email : wayne. ault@usdoj .gov

OF CO{.]NSEL:

RICHARD CLARIZIO
MARK KOLLER
JILLIAN ROI.]NTREE
Associate Regional Counsel
U.S. Environmental Protection Agency, Region    V
77 W. Jackson Blvd.
Chicago,IL 60604




                                             -20 -
USDC IN/ND case 2:19-cv-00250 document 1-1 filed 07/12/19 page 1 of 34




                       EXHIBIT 1
USDC IN/ND case 2:19-cv-00250 document 1-1 filed 07/12/19 page 2 of 34
USDC IN/ND case 2:19-cv-00250 document 1-1 filed 07/12/19 page 3 of 34
USDC IN/ND case 2:19-cv-00250 document 1-1 filed 07/12/19 page 4 of 34
USDC IN/ND case 2:19-cv-00250 document 1-1 filed 07/12/19 page 5 of 34
USDC IN/ND case 2:19-cv-00250 document 1-1 filed 07/12/19 page 6 of 34
USDC IN/ND case 2:19-cv-00250 document 1-1 filed 07/12/19 page 7 of 34
USDC IN/ND case 2:19-cv-00250 document 1-1 filed 07/12/19 page 8 of 34
USDC IN/ND case 2:19-cv-00250 document 1-1 filed 07/12/19 page 9 of 34
USDC IN/ND case 2:19-cv-00250 document 1-1 filed 07/12/19 page 10 of 34
USDC IN/ND case 2:19-cv-00250 document 1-1 filed 07/12/19 page 11 of 34
USDC IN/ND case 2:19-cv-00250 document 1-1 filed 07/12/19 page 12 of 34
USDC IN/ND case 2:19-cv-00250 document 1-1 filed 07/12/19 page 13 of 34
USDC IN/ND case 2:19-cv-00250 document 1-1 filed 07/12/19 page 14 of 34
USDC IN/ND case 2:19-cv-00250 document 1-1 filed 07/12/19 page 15 of 34
USDC IN/ND case 2:19-cv-00250 document 1-1 filed 07/12/19 page 16 of 34
USDC IN/ND case 2:19-cv-00250 document 1-1 filed 07/12/19 page 17 of 34
USDC IN/ND case 2:19-cv-00250 document 1-1 filed 07/12/19 page 18 of 34
USDC IN/ND case 2:19-cv-00250 document 1-1 filed 07/12/19 page 19 of 34
USDC IN/ND case 2:19-cv-00250 document 1-1 filed 07/12/19 page 20 of 34
USDC IN/ND case 2:19-cv-00250 document 1-1 filed 07/12/19 page 21 of 34
USDC IN/ND case 2:19-cv-00250 document 1-1 filed 07/12/19 page 22 of 34
USDC IN/ND case 2:19-cv-00250 document 1-1 filed 07/12/19 page 23 of 34
USDC IN/ND case 2:19-cv-00250 document 1-1 filed 07/12/19 page 24 of 34
USDC IN/ND case 2:19-cv-00250 document 1-1 filed 07/12/19 page 25 of 34
USDC IN/ND case 2:19-cv-00250 document 1-1 filed 07/12/19 page 26 of 34
USDC IN/ND case 2:19-cv-00250 document 1-1 filed 07/12/19 page 27 of 34
USDC IN/ND case 2:19-cv-00250 document 1-1 filed 07/12/19 page 28 of 34
USDC IN/ND case 2:19-cv-00250 document 1-1 filed 07/12/19 page 29 of 34
USDC IN/ND case 2:19-cv-00250 document 1-1 filed 07/12/19 page 30 of 34
USDC IN/ND case 2:19-cv-00250 document 1-1 filed 07/12/19 page 31 of 34
USDC IN/ND case 2:19-cv-00250 document 1-1 filed 07/12/19 page 32 of 34
USDC IN/ND case 2:19-cv-00250 document 1-1 filed 07/12/19 page 33 of 34
USDC IN/ND case 2:19-cv-00250 document 1-1 filed 07/12/19 page 34 of 34
USDC IN/ND case 2:19-cv-00250 document 1-2 filed 07/12/19 page 1 of 13




                       EXHIBIT 2
USDC IN/ND case 2:19-cv-00250 document 1-2 filed 07/12/19 page 2 of 13
USDC IN/ND case 2:19-cv-00250 document 1-2 filed 07/12/19 page 3 of 13
USDC IN/ND case 2:19-cv-00250 document 1-2 filed 07/12/19 page 4 of 13
USDC IN/ND case 2:19-cv-00250 document 1-2 filed 07/12/19 page 5 of 13
USDC IN/ND case 2:19-cv-00250 document 1-2 filed 07/12/19 page 6 of 13
USDC IN/ND case 2:19-cv-00250 document 1-2 filed 07/12/19 page 7 of 13
USDC IN/ND case 2:19-cv-00250 document 1-2 filed 07/12/19 page 8 of 13
USDC IN/ND case 2:19-cv-00250 document 1-2 filed 07/12/19 page 9 of 13
USDC IN/ND case 2:19-cv-00250 document 1-2 filed 07/12/19 page 10 of 13
USDC IN/ND case 2:19-cv-00250 document 1-2 filed 07/12/19 page 11 of 13
USDC IN/ND case 2:19-cv-00250 document 1-2 filed 07/12/19 page 12 of 13
USDC IN/ND case 2:19-cv-00250 document 1-2 filed 07/12/19 page 13 of 13
JS 44 (Rev. 07/16)                                                         CIVIL COVER SHEET
                         USDC IN/ND case 2:19-cv-00250 document 1-3 filed 07/12/19 page 1 of 1
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                             DEFENDANTS
United States of America                                                                                    Summit, Inc. and Peter Coulopoulos


    (b) County of Residence of First Listed Plaintiff                                                         County of Residence of First Listed Defendant               Lake
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)
Wayne T. Ault, Assistant United States Attorney, Northern District of                                       Christian J. Jorgensen, Dressler Peters, LLC, 70 West Hubbard
Indiana, 5400 Federal Plaza, Suite 1500, Hammond, Indiana 46320,                                            Street, Suite 200, Chicago, Illinois 60654, Telephone: 312-602-7365,
Telephone: 219-937-5500                                                                                     Counsel for Defendants Summit, Inc. and Peter Coulopoulos

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                         and One Box for Defendant)
’ 1    U.S. Government                ’ 3     Federal Question                                                                     PTF        DEF                                           PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         ’ 1        ’ 1       Incorporated or Principal Place      ’ 4      ’ 4
                                                                                                                                                          of Business In This State

’ 2    U.S. Government                ’ 4     Diversity                                              Citizen of Another State          ’ 2     ’    2   Incorporated and Principal Place    ’ 5     ’ 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                              of Business In Another State

                                                                                                     Citizen or Subject of a           ’ 3     ’    3   Foreign Nation                      ’ 6     ’ 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)
           CONTRACT                                             TORTS                                  FORFEITURE/PENALTY                          BANKRUPTCY                    OTHER STATUTES
’   110 Insurance                        PERSONAL INJURY                PERSONAL INJURY              ’ 625 Drug Related Seizure          ’ 422 Appeal 28 USC 158            ’ 375 False Claims Act
’   120 Marine                       ’   310 Airplane                 ’ 365 Personal Injury -              of Property 21 USC 881        ’ 423 Withdrawal                   ’ 376 Qui Tam (31 USC
’   130 Miller Act                   ’   315 Airplane Product               Product Liability        ’ 690 Other                               28 USC 157                         3729(a))
’   140 Negotiable Instrument                 Liability               ’ 367 Health Care/                                                                                    ’ 400 State Reapportionment
’   150 Recovery of Overpayment      ’   320 Assault, Libel &               Pharmaceutical                                                 PROPERTY RIGHTS                  ’ 410 Antitrust
        & Enforcement of Judgment             Slander                       Personal Injury                                              ’ 820 Copyrights                   ’ 430 Banks and Banking
’   151 Medicare Act                 ’   330 Federal Employers’             Product Liability                                            ’ 830 Patent                       ’ 450 Commerce
’   152 Recovery of Defaulted                 Liability               ’ 368 Asbestos Personal                                            ’ 840 Trademark                    ’ 460 Deportation
        Student Loans                ’   340 Marine                         Injury Product                                                                                  ’ 470 Racketeer Influenced and
        (Excludes Veterans)          ’   345 Marine Product                 Liability                            LABOR                       SOCIAL SECURITY                      Corrupt Organizations
’   153 Recovery of Overpayment               Liability                PERSONAL PROPERTY             ’ 710 Fair Labor Standards          ’   861 HIA (1395ff)               ’ 480 Consumer Credit
        of Veteran’s Benefits        ’   350 Motor Vehicle            ’ 370 Other Fraud                     Act                          ’   862 Black Lung (923)           ’ 490 Cable/Sat TV
’   160 Stockholders’ Suits          ’   355 Motor Vehicle            ’ 371 Truth in Lending         ’ 720 Labor/Management              ’   863 DIWC/DIWW (405(g))         ’ 850 Securities/Commodities/
’   190 Other Contract                       Product Liability        ’ 380 Other Personal                  Relations                    ’   864 SSID Title XVI                   Exchange
’   195 Contract Product Liability   ’   360 Other Personal                 Property Damage          ’ 740 Railway Labor Act             ’   865 RSI (405(g))               ’ 890 Other Statutory Actions
’   196 Franchise                            Injury                   ’ 385 Property Damage          ’ 751 Family and Medical                                               ’ 891 Agricultural Acts
                                     ’   362 Personal Injury -              Product Liability               Leave Act                                                       ’ 893 Environmental Matters
                                             Medical Malpractice                                     ’ 790 Other Labor Litigation                                           ’ 895 Freedom of Information
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS            ’ 791 Employee Retirement             FEDERAL TAX SUITS                      Act
’   210 Land Condemnation            ’   440 Other Civil Rights         Habeas Corpus:                     Income Security Act           ’ 870 Taxes (U.S. Plaintiff        ’ 896 Arbitration
’   220 Foreclosure                  ’   441 Voting                   ’ 463 Alien Detainee                                                      or Defendant)               ’ 899 Administrative Procedure
’   230 Rent Lease & Ejectment       ’   442 Employment               ’ 510 Motions to Vacate                                            ’ 871 IRS—Third Party                    Act/Review or Appeal of
’   240 Torts to Land                ’   443 Housing/                       Sentence                                                            26 USC 7609                       Agency Decision
’   245 Tort Product Liability               Accommodations           ’ 530 General                                                                                         ’ 950 Constitutionality of
’   290 All Other Real Property      ’   445 Amer. w/Disabilities -   ’ 535 Death Penalty                  IMMIGRATION                                                            State Statutes
                                             Employment                 Other:                       ’ 462 Naturalization Application
                                     ’   446 Amer. w/Disabilities -   ’ 540 Mandamus & Other         ’ 465 Other Immigration
                                             Other                    ’ 550 Civil Rights                   Actions
                                     ’   448 Education                ’ 555 Prison Condition
                                                                      ’ 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
’ 1 Original             ’ 2 Removed from                 ’ 3         Remanded from             ’ 4 Reinstated or       ’ 5 Transferred from     ’ 6 Multidistrict                   ’ 8 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District             Litigation -                    Litigation -
                                                                                                                        (specify)                        Transfer                        Direct File
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                           Resource Conservation and Recovery Act, 42 U.S.C. § 6928(a), (g)
VI. CAUSE OF ACTION Brief description of cause:
                                           Complaint for injunctive relief and civil penalties for violation of the Resource Conservation and Recovery Act.
VII. REQUESTED IN     ’ CHECK IF THIS IS A CLASS ACTION                                                 DEMAND $                                    CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                                                                   JURY DEMAND:         ’ Yes     ’ No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                             DOCKET NUMBER
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
07/12/2019                                                              /s/ Wayne T. Ault, Asst. U.S. Attorney, Counsel for Plaintiff United States of America
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                     APPLYING IFP                                      JUDGE                           MAG. JUDGE

                 Print                               Save As...                                                                                                                   Reset
                USDC IN/ND case 2:19-cv-00250 document 1-4 filed 07/12/19 page 1 of 2
AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                       NorthernDistrict
                                                    __________ Districtof
                                                                        of__________
                                                                          Indiana


                 United States of America,                            )
                                                                      )
                                                                      )
                                                                      )
                            Plaintiff(s)                              )
                                                                      )
                                v.                                            Civil Action No.
                                                                      )
          Summit, Inc. and Peter Coulopoulos,                         )
                                                                      )
                                                                      )
                                                                      )
                           Defendant(s)                               )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Summit, Inc.
                                           6901 Chicago Avenue
                                           Gary, Indiana 46406

                                           c/o Mark A. Thiros, Registered Agent for Service of Process
                                           200 East 90th Drive, Merrillville, Indiana 46385


          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                 CLERK OF COURT


Date:
                                                                                           Signature of Clerk or Deputy Clerk
                   USDC IN/ND case 2:19-cv-00250 document 1-4 filed 07/12/19 page 2 of 2
AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)    Summit, Inc.
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:




           Print                       Save As...                                                                      Reset
                USDC IN/ND case 2:19-cv-00250 document 1-5 filed 07/12/19 page 1 of 2
AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                  for the
                                                       NorthernDistrict
                                                    __________ Districtof
                                                                        of__________
                                                                          Indiana


                 United States of America,                          )
                                                                    )
                                                                    )
                                                                    )
                            Plaintiff(s)                            )
                                                                    )
                                v.                                          Civil Action No.
                                                                    )
          Summit, Inc. and Peter Coulopoulos,                       )
                                                                    )
                                                                    )
                                                                    )
                           Defendant(s)                             )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Peter Coulopoulos
                                           2902 Windsor Trail
                                           Valparaiso, IN 46385




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                               CLERK OF COURT


Date:
                                                                                         Signature of Clerk or Deputy Clerk
                   USDC IN/ND case 2:19-cv-00250 document 1-5 filed 07/12/19 page 2 of 2
AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)    Peter Coulopoulos
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:




           Print                       Save As...                                                                      Reset
